DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

2.	The Information disclosure Statement(s) filed 10/15/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 39-44, 46, 49-52, 54, 57-58 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 39 to illustrate, the claim recite(s) the limitations of: displaying a third-party payment application based on a preset trigger condition; receiving, by a first terminal, an application selection instruction sent by a second terminal…; determining, by the first terminal… based on representation information declared by a third party payment application…a first service corresponding to the AID in the application selection instruction; receiving, a request message, wherein the request message is used to obtain payment information of the third party payment application; and  sending a preset-format response message to the second terminal…

This judicial exception is not integrated into a practical application. The claim recites the additional elements: displaying, by a first terminal, a third-party payment application based on a preset trigger condition; receiving, by the first terminal through a Near Field Communication (NFC) connection established between the first and a second terminal, a request message…; and sending, by the first terminal, a preset-format response message to the second terminal based on the request message through the NFC connection, …  The displaying, receiving, and sending steps/functions are recited at a high level of generality (i.e., as a general means of displaying, receiving, 
The  first terminal, a NFC communication connection and a second terminal(claim 39) and an electronic device comprising display screen, a non-transitory computer readable memory  coupled to a processor and storing instructions being executed by the processor to cause the electronic device to perform claimed functions (claim 51)  are also recited at a high level of generality and merely automates the displaying, receiving and sending steps. Each of the additional limitations is no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to Versata Dev. Group, Inc., Symantec, TLI Communications, buySafe and OIP court decisions cited in MPEP 2106.05[d][ii]  indicate that the mere storing and retrieving information in memory, receiving and transmitting data over a network, and presenting offers on a display are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and transmitting data over a network, storing and retrieving data, and displaying data limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  Furthermore, the following publications indicate that using a NFC connection to transmit and receive data are well-understood, routine and conventional functions when they are claimed in a merely generic manner (as they are here):
US 2012/0036076 (Vanderwall et al.);
US 2012/0246079 (Wilson et al.);
US 2013/0110657 (Forster).
Accordingly, a conclusion that the receiving and transmitting data over a network, storing and retrieving data, and displaying data limitations are well understood, routine, Berkheimer Option 3. For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 39-44, 46, 49-52, 54, 57-58 is/are ineligible.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 39-41, 43, 51-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105279646 (hereinafter, Yulong et al.)(see translation document attached).
Re-claim 39: Yulong disclose:
displaying, by a first terminal, a third-party payment application based on a preset trigger condition (When user performs an NFC payment operation, popping up a window on the mobile phone interface for querying an account corresponding to the payment application-p. 3, ¶3);
receiving, by the first terminal, through a Near Field Communication (NFC) connection established between the first terminal and a second terminal, an application selection instruction sent by the second terminal, wherein the application selection instruction carries an application identification (AID) of the third-party payment application; and determining, by the first terminal, based on representation information declared by the third- party payment application to the first terminal, a first service corresponding to the AID in the application selection instruction. (NFC connection is established between first and second terminals-p. 2, ¶¶14-21; corresponding to one application of a payment application installed on the first terminal includes information such as an application identifier (AID) and AID routing information and based on the application identifier (AID), determining the payment bank application according to the routing information-see Yulong, p. 2,¶17 and (Alipay, WeChat Wing payment, etc.)-p. 2 ¶15; p. 3 ¶6; see also, p. 1 Summary of the Invention);
receiving, by the first terminal through the NFC connection established between the first terminal and the second terminal, a request message sent by the second terminal, wherein the request message is used to obtain payment information of the third-party payment application (Sales terminal such as the POS machine activates the mobile payment module in the mobile terminal and then the step of selecting the transaction account is carried out-see p. 4 ¶1-7; see also p. 2, ¶19; p. 3 ¶¶3-6).
and sending, by the first terminal, a preset-format response message to the second terminal based on the request message through the NFC connection, wherein the preset-format response message carries the payment information of the third-party payment application.(p.3 ¶6 payment applications such as Alipay, WeChat, China bank and the like are installed in the mobile phone;  p. 5 ¶11-12-preset payment account information is routed when user performs NFC payment operation; p. 6 ¶15-18—the NFC module of a mobile phone is activated by a POS machine…a user uses a mobile phone to perform NFC mobile payment…the SmartCarerService first determines whether there is a preset payment account information in the ESE module of the mobile phone…if the payment application in the terminal is detected to be one, the payment application is directly used for the payment- p. 7 ¶5—the preset payment account selected by the user is saved and payment account information is routed to complete payment ; see also p. 9 ¶1-6—(activation of Near-distance wireless communication payment module; activating the near-distance wireless communication payment module according to the activation instruction; activation instruction refers to an instruction for activating a mobile payment module in the payment intelligent terminal to the intelligent terminal when the sales terminal of the mobile payment transaction with the intelligent terminal needs to be subjected to payment transaction with the intelligent terminal).

Re-claim 40. Yulong discloses wherein the displaying, by a first terminal, a third- party payment application based on a preset trigger condition comprises: displaying, by the first terminal, the third-party payment application when the first terminal detects a radio frequency field of the second terminal.( p.3 ¶3 --When the user performs an NFC payment operation, popping up a window on the mobile phone interface for querying an account corresponding to the payment application…so that the user can select the application required by the user from the payment application accounts for payment, such as Alipay).
Re-claim 41. Yulong discloses wherein the displaying, by a first terminal, a third- party payment application based on a preset trigger condition comprises: receiving, by the first terminal, a user operation, wherein the user operation comprises one of pressing a preset physical button, entering preset fingerprint information, entering a voice instruction, or entering a preset gesture; and displaying, by the first terminal, the third-party payment application based on the user operation (the user may select the preset payment account by using voice-p.3 ¶2).
Re-claim 43. Yulong discloses wherein before the sending, by the first terminal, a preset-format response message to the second terminal, the method further comprises: determining, by the first terminal, that user identity authentication succeeds.
(authenticating user using payment bank account and password of the mobile phone user-p. 5 lines 7-12).
Claim 51 has similar limitations found in claim 39 above, and therefore is rejected by the same art and rationale. Furthermore, Yulong discloses a display screen-interface-  p. 3, ¶3; a non-transitory memory- p.2 ¶ 18; processor executing instructions-see mobile device and POS p.2.  
Claim 52 have similar limitations found in claim 41 above, and therefore is rejected by the same art and rationale.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulong (CN105279646) in view of Bolla (US 2017/0124548) .
Re-claim 42. Yulong fails to specifically disclose wherein when the displaying, by a first terminal, a third-party payment application, the method further comprises: displaying, by the first terminal, a card application supporting NFC payment. Bolla however, teaches a third-party payment application displaying a credit card application on a first terminal –see [0047-0048], Fig. 2h and [0025], near filed communication payment details from payment source-[0043].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yulong to include a payment application on a user mobile device displaying a credit card application supporting NFC payment as taught by Bolla in order to offer customers incentives for opening a new card and provide the payment services provider with details about the customer (Bolla [0047]).

9.	Claims 44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulong (CN105279646) in view of Laracey (US 2015/0186871) .
Re-claim 44. Laracey, not Yulong, discloses wherein after the sending, by the first terminal, a preset-format response message to the second terminal, the method further comprises: outputting, by the first terminal, an indication that NFC payment has been completed (Laracey--interface shows completed transaction details-[0125], Figs. 8C and 8D). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yulong to include an interface showing completed transaction as taught by Laracey in order to provide the user with details of the processed transaction.
	
10.	Claims 46, 54  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulong (CN105279646)  in view of Howe (US 2016/0092875).
Re-claim 46.  Yulong disclose encapsulating the payment information of the third party payment application into the preset format response message; and sending, by the first terminal, the preset format response message to the second terminal through NFC connection.-see p. 5 ¶11-12-preset payment account information is routed when user performs NFC payment operation; see also p. 6 ¶15-18; p. 9 ¶1-6.
Yulong fails to disclose parsing, by the first terminal, the request message based on the first service.  Howe, however, teaches parsing a request message to determine transaction information to be validated based on a requested transaction –[0059].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yulong to include parsing a request message to determine transaction information to be validated based on a requested transaction as taught by Howe in order to verify and authenticate that a transaction is valid.
Claim 54 has similar limitations found in claim 46 above, and therefore is rejected by the same art and rationale.

11.	Claims 49-50, 57-58  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulong (CN105279646) in view of Laracey  (US 2013/0311313), hereinafter referred to as “Laracey 2.” 
Re-claim 49. Although Yulong discloses wherein the receiving, by the first terminal through an NFC connection established between the first terminal and the second terminal  a request message sent by the second terminal as in claim 39 above, Yulong fail to disclose receiving, by the first terminal through the NFC connection Laracey 2” however, teaches receiving by the first terminal through NFC connection a request message for NFC tag, and obtaining by the first terminal the preset format message that is stored in the pre-generated NFC tag and sending a response message to second terminal via NFC connection. –see[0023], [0027], [0038]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yulong to include the NFC tag message sent between first and second terminal as taught by “Laracey 2” in order to allow the mobile device to be operated in the so-called "reader/writer" mode in which the NFC device in the mobile device  is capable of reading data from NFC Forum compatible NFC tags (such as an NFC tag in the NFC device 104)-(Laracey 2 [0017]).

	Re-claim 50. “Laracey 2” disclose wherein the method further comprises: generating, by the first terminal, the preset-format response message by using the payment information of the third-party payment application; and encapsulating the preset-format response message into the NFC tag. ¶¶[0023], [0027], [0038]. It would have been obvious to one having ordinary skill in the art before the effective filing date 

Claims 57-58 have similar limitations found in claims 49-50 above, and therefore are rejected by the same art and rationale.

Response to Arguments
	12.	In response to the amendments to the drawings, The Examiner withdraws the objection to the drawings.
Applicant’s arguments with respect to the rejection of the claim(s) under 35 USC 102 and 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 10-11 of the Remarks, Applicants contend that the claims are not directed to an abstract idea and under PTO guidance do not fall into one of the groupings of abstract ideas. The Examiner respectfully disagrees.
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim 
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  a first terminal, a second terminal a processor coupled to non-transitory memory comprising instructions that when executed by the at least one processor cause the system to perform operations as claimed, electronic devices, the claims recite abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 39 i.e., the “receiving,” “determining,” “sending,” —and explains that they describe the concept of NFC payment method which includes displaying, by a first terminal, a third-party payment application based on a preset trigger condition; and interacting with a second terminal by using the third-party payment application, to complete NFC payment which is a certain method of organizing 
Applicants further argue that the instant claims are directed to improving mobile payment operations by using NFC connections, and thus they do not belong to any one of the groups listed above.  The argument is not convincing because the mere nominal recitation of NFC connections do not take the claims out of the methods of organizing human activity grouping.
On page 12 of the Remarks, Applicants contend that in comparison with the prior art, the NFC payment method provided in the instant application allows a user to perform a contact operation to use the third party payment application to make a payment and reduces user operations and increase speed for making payment by using the third party payment application. The argument is not persuasive because the argued increase in efficiencies comes from a general-purpose computer, i.e., a processor, devices (i.e., terminals).  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1276 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
On pages 13-14 of the Remarks, Applicants argue that the claims recite elements or a combination of elements which “integrate the exception into a practical application of the exception.”  The Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., first terminal, a NFC communication connection and a second terminal(claim 39) and an electronic device comprising display screen, a non-transitory computer readable memory  coupled to a processor and storing instructions being executed by the processor to cause the electronic device to perform claimed functions (claim 51).  The first and second terminals, the NFC connection, the electronic devices comprising a display screen and memory coupled to a generic processor storing instructions being executed by the processor to cause the electronic device to perform claimed functions are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.
On page 14 of the remarks, Applicants contend that the claimed elements reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field and the claims as a whole is more than a drafting effort designed to monopolize the exception because the elements integrate the exception into a practical application. This argument is insufficient, because, “[w]hile preemption Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,607,210 (Bortolotto et al.)-cited for enabling direct electronic payment transfers including a MasterPass e-wallet application installed on a mobile device of user and supporting the use of NFC technology, supporting multiple layers of security including finger print authentication and multi-factor authentication.  
US 10,467,615 (Omojola et al.)-friction-less purchasing technology including NFC tags. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
	

	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELDA G MILEF/Primary Examiner, Art Unit 3694